Citation Nr: 0404059	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  95-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September 1967 to 
September 1970 and from February 1976 to November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO, in 
pertinent part, denied the appellant's claim of entitlement 
to service connection for PTSD.  He disagreed and this appeal 
ensued. 

 In September 2003, the appellant asked to appear at a 
hearing at the RO before a Veterans Law Judge.  In December 
2003, though, he withdrew this hearing request.  

In this decision, the veteran's claim for service connection 
for post-traumatic stress disorder is denied.  


FINDINGS OF FACT

1. The appellant did not engage in combat with the enemy.  

2. The record does not include credible supporting evidence 
of an in-service stressor.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 
3.309 (1997, 2002, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Analysis

Prior to March 7, 1997 service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded a combat citation 
would be accepted, absent of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1997).  

Effective on and after March 7, 1997, service connection for 
PTSD required medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 64 Fed. Reg. 32,807 (Jun. 
18, 1999) (amended criteria effective March 7, 1997).  If the 
evidence established that the appellant engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the appellant's lay testimony alone 
could establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2003)) and 38 C.F.R. § 
4.125 (2003) (requiring PTSD diagnoses to conform to the 
criteria in American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV)).  

Effective March 7, 2002, VA again amended the regulatory 
criteria to clarify the type of evidence relevant in 
corroborating a claimant's statement regarding the occurrence 
of a stressor resulting from a personal assault.  67 Fed. 
Reg. 10,330 (Mar. 7, 2002).  The appellant has not alleged a 
stressor based on a personal assault, and the amended 
criteria did not alter the criteria of section 3.304(f) 
governing claims of PTSD based on stressors of the type 
alleged by the appellant.  See 67 Fed. Reg. 10,330, 10,331 
(Mar. 7, 2002) (the final rule retained existing provisions 
concerning the establishment of PTSD claims related to 
combat).  

Thus, under either version of 38 C.F.R. § 3.304(f), a 
determination as to whether the appellant engaged in combat 
with the enemy raises a rebuttable evidentiary presumption in 
favor of the appellant's lay contentions.  The phrase 
"engaged in combat with the enemy" is also used in 38 
U.S.C.A. § 1154(b), a parallel provision applicable to other, 
non-PTSD claims.  See 38 C.F.R. § 3.304(d).  The phrase, as 
used in section 1154(b), has been interpreted as requiring 
evidence that the appellant participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy depends on the facts of the case and 
must be resolved on a case-by-case basis.  There is no 
limitation on the kind of evidence that may be used to 
support such a finding.  Whether a particular statement in 
service-department records indicating that the appellant 
participated in a particular "campaign" or "operation" may 
be sufficient to denote engagement in combat, depending on 
the language and context of the records in each case.  
Evidence of participation a "campaign" or "operation" 
would not, in itself, generally establish that the appellant 
engaged in combat.  VAOPGCPREC 12-99.  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
the version more favorable to the appellant should apply.  
The Board must determine whether the new version of 38 C.F.R. 
§ 3.304(f) is more favorable to the appellant.  If so, it 
should apply that version for the period from and after March 
7, 1997, the effective date of the regulatory change.  The 
Board should apply the old version of 38 C.F.R. § 3.304(f) 
for periods preceding March 7, 1997.  See DeSousa v. Gober , 
10 Vet. App. 461, 467 (1997) (claims must be fully 
adjudicated under both the new and the old criteria to 
determine which version is more favorable).  

The record includes diagnoses of PTSD, and so the key 
question in this case, under either version of the 
regulation, is whether the record demonstrates a basis for 
the claimed stressor.  The record does not show, nor has the 
appellant alleged, that he was a prisoner of war during the 
Vietnam war, though he does allege he engaged in combat with 
the enemy and that he was exposed to combat.  The Court has 
set forth a framework for establishing the presence of a 
recognizable stressor, which is the essential prerequisite to 
support the diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 
91 (1993).  The Court analysis divides into two major 
components:  The first component involves the evidence 
required to demonstrate the existence of an alleged stressful 
event; the second involves a determination as to whether the 
stressful event is of the quality required to support the 
diagnosis of PTSD.  

With regard to the first component of the Court's analysis, 
under 38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) 
(1995), and the applicable VA Manual 21-1 provisions, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  The Court articulated a two-step process of 
determining whether a veteran "engaged in combat with the 
enemy."  First, it must be determined through recognized 
military citations or other supportive evidence, that the 
appellant was engaged in combat with the enemy and the 
claimed stressors are related to such combat.  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive of the actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the appellant's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.  In other words, a claimant's assertion that 
he "engaged in combat with the enemy" are not sufficient, 
by themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he "engaged in combat with the 
enemy."  

As noted above, the appellant had a period of service from 
September 1967 to September 1970.  His induction examination 
in September 1967 showed a normal psychiatric clinical 
evaluation and no other relevant findings.  The record does 
not include, despite development efforts discussed in this 
decision, a separation examination.  

In his second period of service, from February 1976 to 
November 1984, an examination in November 1979 revealed a 
normal psychiatric clinical evaluation.  The appellant was 
separated with an under honorable conditions discharge due to 
his failure to meet required physical standards.  The 
separation examination in September 1984 revealed no 
complaints of a psychiatric nature.  A report of mental 
status evaluation that month noted a normal mental status 
that did not preclude administrative discharge.  

The appellant's service personnel records indicate that the 
appellant served in Vietnam from August 1968 to August 1969, 
where he participated in the following campaigns: Vietnam 
Counteroffensive Phase II, Vietnam Counteroffensive Phase V, 
Tet 69 Counteroffensive, and Vietnam Summer-Fall 1968.  
During this period, his military occupation specialty was 
power generator mechanic, though there is no indication of 
the unit to which he was assigned.  The records note his 
military occupation specialties as including indirect fire 
infantryman as of 1976 and fixed crypto equipment repairman 
as of 1981.  Beyond this, the personnel records do not 
clearly demarcate the appellant's qualifications and awards 
during each of the two separate periods of service.  He was 
qualified in pistol, rifle, and mortar weaponry between 1979 
and 1983, which corresponds to his service in Korea and 
Germany.  He received the National Defense Service Medal and 
the Vietnam Service and Campaign Medals, which signify his 
service in Vietnam.  He received the Army of Occupation 
Medal, which likely was awarded in conjunction with his 
service in Germany in his latter period of service. He 
received the Army Commendation Medal with one oak leaf 
cluster, signifying a second award, though these are personal 
decorations and it is unclear whether one or both were 
awarded for his service in Vietnam or for some other service.  
Of importance to this discussion is that the personnel 
records do not indicate these decorations were awarded with a 
"V" device signifying valor in combat.  

The appellant alleges he has PTSD as a result of his service 
in Vietnam, which he contends included combat with the enemy.  
The service personnel records do not show any specific 
information - such as an award or decoration - that would 
signify combat.  Although he had a military occupation 
specialty of indirect fire infantryman, that was as of 1976 
at the beginning of his second period of service, and there 
is no indication he earned the combat infantryman badge 
during his service in Vietnam in his first period of service.  
From the evidence of record, therefore, it cannot be 
concluded through recognized military citations or other 
supportive evidence, that the appellant was engaged in combat 
with the enemy.  

As such, the evidence of record must substantiate the 
appellant's claim of stressful experiences in service 
predicating the diagnosis of PTSD.  In an October 1993 
statement, the appellant indicated he was assigned to the 
221st Signal Pictorial Battalion as a duty assistant supply 
electric for field labs stationed at the Main Base, Long 
Bihn, Saigon.  In a September 2003 statement, he reported he 
was not assigned to a combat unit because he was a mechanic, 
though he was sometimes sent on missions to combat areas his 
unit took pictures of combat.  He claimed never to have been 
shot, though he was shot at and he returned fire.  

At a February 1994 VA examination, the examiner recorded the 
appellant's alleged verbal history of his claimed stressors.  
He asserted he went with and provided security for 
photographers filming war casualties; he could not recall any 
names, either of his commander or of any friends.  He claimed 
he was shelled on a regular basis by mortars, that he was in 
numerous firefights, and that he went on search-and-destroy 
missions in the surrounding jungle.  He recalled driving a 
truck to Pleiku when he ran over a child for no reason.  On 
another occasion, he claimed he sat in a seat between two 
Vietnamese who were killed by bullets, while he was not 
injured.  He reported he killed many women and children in 
villages while accompanied by newsman who took pictures.  He 
specifically noted in a February 2001 statement two 
incidents: first, that on April 18, 1969, he ran over a 
Vietnamese boy, and second, that on May 15, 1969, he was 
escorting newsman in the jungle when a firefight erupted and 
several people were killed.  He also described other 
incidents of being under fire while escorting news people.  

This information was provided to USASCRUR in February 2000 
and March 2001.  By a May 2001 letter, USASCRUR responded 
with copies of records generated by the 160th Signal Group, 
the higher headquarters of the 221st Signal Company, for the 
period from November 1968 to January 1969 and from May to 
October 1969.  (The appellant served in Vietnam from August 
1968 to August 1969.)  This documentation indicates the 
appellant's unit was assigned to the Southeast Asia Pictorial 
Center, though there was no confirmatory information 
concerning an incident in May 1969.  Also provided was a 
operational report-lessons learned extract from the 1st 
Logistical Command ending July 31, 1969, which states that 
the area of Long Bihn was attacked on May 12, 1969, receiving 
22 rounds of 107 millimeter rocket fire; one American soldier 
was killed and 16 more were wounded, three from the 1st 
Logistical Command.  It was noted that the Long Binh was the 
main base camp location of the 221st Signal Company.  The 
USASCRUR noted that the National Archives did not maintain 
unit histories or Daily Staff Journals submitted by the 221st 
Signal Company for 1968 or 1969, or for the 160th Signal 
Group for 1969.  

Given the information provided by the appellant and the 
evidence developed with the help of USASCRUR, it cannot be 
concluded that the appellant's claimed stressors are 
verified.  The appellant was unable to provide specific 
information that might more accurately have identified a 
friend killed or wounded.  The operational reports from 
higher echelon commands were silent as to the appellant or 
any of his claimed activities.  The closest match between the 
appellant's claimed stressors and these documents is his 
recollection of an incident on May 15, 1969, where he 
asserted he participated in a firefight in a jungle while 
escorting news personnel.  An extract from the 1st Logistical 
Commands "operational report-lessons learned" report ending 
July 31, 1969, discussed an incident on May 12, 1969, wherein 
the area of Long Binh received 22 rounds of 107 millimeter 
rocket fire resulting in one American death and 16 more 
wounded, three from the 1st Logistical Command.  Even 
accounting for the three-day difference in dates, the 
appellant's recollection placed him in the jungle, whereas 
the operational report discussed an incident at the Long Binh 
base.  There is simply no means, given this information, to 
confirm that the appellant was involved in or witnessed this 
incident.  Nor is there any means to support a conclusion 
that he was in numerous firefights, participated in search 
and destroy missions, ran over a child for no reason, 
witnessed the deaths of two Vietnamese on either side of him, 
or killed many women and children in villages while 
accompanied by newsman who took pictures.  

In short, there is no credible supporting evidence in the 
record that any claimed in-service stressor actually 
occurred.  In so concluding, it is important to note that the 
Board is not saying that the appellant has not been diagnosed 
with PTSD, or that he did not serve in Vietnam, or that he 
did not engage in some sort of dangerous activities while he 
was there.  Service connection for PTSD requires more than 
simply a current diagnosis, and specifically it requires 
credible supporting evidence that a claimed stressor actually 
occurred.  The evidence associated with the claims file, 
based on development and assistance conforming to the VCAA, 
does not rise to this standard.  In light of the evidence and 
based on this analysis, it is the determination of the Board 
that the claim of entitlement to service connection for PTSD 
is denied.  


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2003).  The appellant filed the appropriate form 
seeking to establish entitlement to service connected 
compensation in September 1993.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA is 
required to inform the veteran (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, (3) of the information and evidence that the 
veteran is expected to provide, and (4) VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

Notice Requirement
Upon receipt of this application in September 1993, and 
before its first determination in the case, the RO sent the 
appellant an October 1993 letter asking him to provide 
information or evidence concerning his claim, including the 
dates and places he received treatment for his disability; 
specific information as to his claimed stressors (dates, 
places, names, unit, etc.); statements from family members 
and persons who served with the claimant; and copies of 
medical records, among other things.  

Informing the Claimant of Information and Evidence That VA 
Will Seek
The RO also told the claimant in the October 1993 letter that 
him it would assist him in obtaining this evidence, provided 
he informed VA of the assistance needed and authorized that 
assistance.  

Information and Evidence That the Veteran Is Expected to 
Provide And VA's Request that the Claimant Provide Any 
Evidence In His Possession that Pertains to the Claim
In the October 1993 letter, the appellant was asked to send 
any copies of service medical records in his possession.  He 
provided the RO with information as to health care providers, 
and the RO sent that provider a letter in December 1993 
asking for information concerning the appellant's treatment.  
By a January 1994 letter, the RO told the appellant of the 
need for an examination, and in an August 1994 letter the RO 
asked the appellant to provide any service medical records in 
his possession, and any other evidence he deemed relevant.  
These notices to the appellant were all sent prior to the 
initial denial of the claim in an October 1994 rating 
decision.  

Any deficiency in these notices were cured by subsequent 
notices after the rating decision, beginning with the April 
1995 statement of the case that listed the evidence 
considered and the law applicable to the claim.  By a 
September 1996 letter the RO asked for information from the 
United States Armed Services Center for Research for Unit 
Records (USASCRUR) (at that time named the United States Army 
and Joint Services Environmental Support Group (ESG)), in 
order to verify the appellant's claimed stressors.  The RO 
told the appellant of this inquiry in a February 1997 letter.  
In a November 2000 letter, the RO told the appellant of 
information it had received from USASCRUR.  In a January 2001 
supplemental statement of the case, the appellant was told of 
the criteria for proving service connection and the evidence 
considered.  In August and October 2001 letters, and in a 
July 2003 letter, the RO informed the appellant of the VCAA 
and of VA's enhanced notice and assistance obligations, and 
specifically discussed the need for information or evidence 
of treatment for PTSD and his obligation to provide VA with 
information as to any such treatment.  The RO then issued 
October 2001 and September 2003 supplemental statements of 
the case, which listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a February 2000 letter, the RO again provided information 
to the USASCRUR and asked for information to verify the 
appellant's claimed stressors.   

Assisting the Claimant to Obtain Evidence
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The record includes the service 
medical records, the service personnel records, and VA and 
private treatment records since service.  The RO has on 
numerous occasions been in contact with USASCRUR and has 
received records concerning the activities of the units to 
which the appellant was assigned.  The appellant has not 
identified any other sources of treatment.  Assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  The 
RO afforded the appellant VA examinations in February 1994 
and December 2001.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

While these actions, when cobbled together, provide the 
notice contemplated by 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159, the Board acknowledges that some notice was provided 
to the appellant long after the first adjudication of his 
claim.  The Board finds this deficiency in timing not 
prejudicial to the appellant.  The outcome in this case 
depends on evidence related to the appellant's in-service 
activities.  As noted, VA has provided the appellant with 
notice of the need for detailed information as to his claimed 
stressors and has contacted USASCRUR on multiple occasions in 
furtherance of the appellant's claim.  The appellant has been 
asked to tell VA of any other information or evidence he 
wanted VA to retrieve for him.  The potential sources of 
information and evidence - the VA, the National Archives, and 
the appellant - have been exhausted.  Accordingly, the Board 
finds that any deficiency in the timing of the VCAA notice to 
the appellant is not prejudicial to the claim.  

 On appellate review, the Board sees no areas in which 
further development may be fruitful.  The requirements of the 
VCAA have been substantially met by the RO.  Additionally, 
the Board's consideration of the VCAA regulations in the 
first instance is not prejudicial to the appellant because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



